         Case 1:20-cv-10879-LTS-SN Document 31 Filed 02/18/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

CISCO SYSTEMS, INC.,

                 Plaintiff,

        -v-                                                   No. 20-CV-10879 LTS

SYNAMEDIA LTD., formerly known as
TRITON UK BIDCO LIMITED,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Plaintiff’s letter motion to seal dated February 12, 2021

(Docket Entry No. 24), which seeks leave to file complete, unredacted copies of the Complaint

and its exhibits (Docket Entry No. 1 (in hard copy); Docket Entry No. 27 (in electronic copy))

under seal, and redacted copies of that pleading on the public docket. (Docket Entry No. 26.)

                 Plaintiff’s application is granted in part and denied in part. The amount of

damages Plaintiff sets forth in the Complaint (at paragraphs 1, 9, 21, and 51) is a core element of

Plaintiff’s breach of contract claim, as to which a presumption of public access attaches. See

Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, No. 14-CV-6867 (VEC), 2016 WL

1071107, at *8 (S.D.N.Y. Mar. 18, 2016) (“A complaint is the quintessential judicial

document.”), aff’d, 814 F.3d 132 (2d Cir. 2016). Plaintiff’s general assertion that its damages

reflect “commercially sensitive pricing information” does not overcome that presumption and,

therefore, Plaintiff’s application is denied to the extent it seeks to redact those figures in

paragraphs 1, 9, 21, and 51 from the Complaint.




CISCO - ORD RE SEALING COMPLAINT.DOCX                      VERSION FEBRUARY 18, 2021                1
        Case 1:20-cv-10879-LTS-SN Document 31 Filed 02/18/21 Page 2 of 2




               Plaintiff’s application as to the remaining redactions of the Complaint and its

exhibits—which involve pre-suit negotiations between the parties and contractual provisions

which the Complaint does not place at issue—is granted, without prejudice to reconsideration to

the extent the parties place such negotiations and provisions at issue in this case.

               Plaintiff shall re-file a redacted copy of its Complaint and exhibits, in compliance

with this Order, by February 22, 2021.

               The Clerk of Court is respectfully directed to maintain the hard copy of Plaintiff’s

unredacted Complaint with exhibits (Docket Entry No. 1) under seal, and to maintain the current

viewing restrictions applicable to the electronic copy of that pleading (Docket Entry No. 27) as

they are.

               This Order resolves Docket Entry No. 24.


       SO ORDERED.

Dated: New York, New York
       February 18, 2021



                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




CISCO - ORD RE SEALING COMPLAINT.DOCX             VERSION FEBRUARY 18, 2021                        2
